UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7643



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ELTRENTROSE F. LIVERMAN, a/k/a Trent,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-95-151)


Submitted:   April 13, 2000                 Decided:   April 19, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eltrentrose F. Liverman, Appellant Pro Se. Fernando Groene, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eltrentrose F. Liverman appeals the district court’s order de-

nying his motion to withdraw his guilty plea or in the alternative

for a reduction in his sentence.       We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. See United

States v. Liverman, No. CR-95-151 (E.D. Va. Nov. 9, 1999).     We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              AFFIRMED




                                   2